internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 03-plr-114023-99 date date legend taxpayer a b c d firm firm date date date date date date year year year k cc dom p si 03-plr-114023-99 l m n o p q r s t x y z dear this letter responds to your letter dated date written on behalf of taxpayer requesting a ruling regarding taxpayer’s status as an s_corporation facts according to the information submitted taxpayer was incorporated on date on date taxpayer elected to be treated as an s_corporation effective as of date on date taxpayer’s sole shareholders were a and b each of whom owned x percent of taxpayer’s outstanding shares in that same year year taxpayer made distributions totaling dollar_figurek to a and dollar_figurel to b on or about date taxpayer retained firm to assist taxpayer in forming d a british limited_company firm informed taxpayer that taxpayer’s method_of_accounting may not have been in accordance with generally accepted accounting procedures cc dom p si 03-plr-114023-99 on date taxpayer declared a stock_dividend and then sold some of its stock to c the dividend and sale left a and b each with y percent of taxpayer’s outstanding_stock and c with z percent of it that same year year taxpayer made distributions totaling dollar_figurem to a dollar_figuren to b and dollar_figureo to c later in year taxpayer retained firm to review taxpayer’s method_of_accounting early in the following year year taxpayer made distributions totaling dollar_figurep to a dollar_figureq to b and dollar_figurer to c early that year firm informed a that in year sec_1 and taxpayer had made disproportionate dividends to shareholders and that the distributions may have terminated taxpayer’s s_corporation_election on the advice of firm taxpayer took the following steps taxpayer submitted a request for waiver of any inadvertent termination of its s_corporation_election under sec_1362 additionally taxpayer determined that remedial distributions needed to be made so that distributions to shareholders in year sec_1 and would be proportionate to each shareholder’s shares on date the following remedial distributions were made a total of dollar_figures to a and dollar_figuret to c taxpayer represents that before firm 2's notification of a taxpayer had no knowledge that its distributions might have terminated its s_corporation_election and that taxpayer and its principal officers a and b possessed no knowledge of s_corporation taxation taxpayer represents that it has only a single class of stock finally shareholders a b and c represent that despite the difference in timing between the disproportionate distributions and the remedial distributions the shareholders intended that they each would benefit from the corporation in proportion to their ownership interests in the corporation discussion sec_1361 provides that the term s_corporation means with respect to any_tax year a small_business_corporation for which an election under sec_1362 is in effect for that year under sec_1361 a small_business_corporation cannot have more than one class of stock sec_1_1361-1 of the income_tax regulations provides that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is based on the governing provisions of a corporation such provisions include binding agreements relating to distribution and liquidation proceeds although a corporation is not treated as having more than one class of stock so long as the governing provisions provide for identical rights to operating and liquidating distributions any distributions including actual constructive or deemed distributions that differ in timing or amount are to be given appropriate tax effect in accordance with cc dom p si 03-plr-114023-99 the facts and circumstances example of sec_1_1361-1 illustrates a determination of whether when distributions by a corporation differ in timing the difference in timing causes the corporation to be treated as having more than one class of stock in the example s a corporation has two equal shareholders under the corporation’s bylaws the shareholders are entitled to equal distributions s distributes dollar_figure to one shareholder in the current_year but does not distribute dollar_figure to other shareholder until one year later the example determines that such circumstances indicate that the difference in timing was not due to a binding agreement relating to distributions accordingly the example concludes that the difference in timing did not cause s to be treated as having more than one class of stock similarly here taxpayer’s stock will not be treated as having other than identical distribution rights because of the difference in timing between taxpayer’s disproportionate and remedial distributions accordingly taxpayer did not cease to be a small_business_corporation due to the difference in timing between taxpayer’s distributions in year sec_1 and conclusion after applying the relevant law and regulations to the representations made we conclude that taxpayer’s s_corporation_election did not terminate due to the timing difference between taxpayer’s disproportionate distributions in year sec_1 and and the remedial distributions except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provision of the code specifically we express no opinion on the tax consequences of the above facts under sec_7872 this letter is issued only to the taxpayer who requested it under sec_6110 it may be used or cited as precedent taxpayer should attach a copy of this letter to its next federal_income_tax return we enclose a copy for that purpose being sent to your representatives pursuant to a power_of_attorney on file with this office copies of this ruling are sincerely yours jeff erickson assistant to the branch chief branch office of the assistant chief_counsel passthroughs and special industries encl copy for sec_6110 purposes
